DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Konrad Sherinian on 02/23/2022.
	The application has been amended as follows: 
	Claim 3: The video recording system of claim 1 wherein, on activation of the input control a second time, the second logical stream of video is adapted to be labeled with a name.
	Claim 11: The video recording system of 

Allowable Subject Matter
Claims 1, 3-9, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “wherein the start pointer is a pointer to the physical memory location defining a beginning of the physical master stream, and the end pointer is a pointer that is continuously updated to point to the most recent digital data stored in the physical master stream; and an input control coupled to the processor that, on activation, is adapted to create a second logical stream of video while the processor continues to maintain the logical master stream of video, the second logical stream of video comprising a second start pointer and a second end pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream is created, and wherein, on activation of the input control a second time, the second end pointer is adapted to be set to the value of the logical master stream end pointer at the time the input control was activated the second time.”
independent claim 9: “wherein the start pointer is a pointer to a physical memory location defining a beginning of the physical master stream, and the end pointer is a pointer that is continuously updated to point to the most recent video stored in the physical master stream; and wherein, on activation of the stream control, the processor is adapted to create a second logical stream of video while processor continues to maintain the logical master stream of video, the second logical stream of video comprising a second start pointer and a second end pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream is created, and wherein, on activation of the stream control a second time, the second end pointer is adapted to be set to the value of the logical master stream end pointer at the time that the input control was activated the second time.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484